BRIGHT, Senior Circuit Judge,
dissenting.
The constant vigilance of this nation’s courts has preserved the religious liberty of all people in the United States by keeping churches and governments from meddling in each other’s business and activities. The wall of separation between church and state is not inimical to religion, but has permitted diverse religious beliefs to flourish. The principles embodied in the Establishment Clause of the First Amendment1 have spared the United States much of the religious strife that has plagued other countries. Although most Americans subscribe to the principle of separation between church and state, history indicates that the majority religion in many communities often seeks to have a public school carry out a religious mission or function compatible with the views of the majority.
In this case, the Ladue School Board has adopted a neutral policy toward community groups seeking to conduct their activities at the Junior High School during the school day. Although formal instruction ends at 3 p.m., the Board considers the school day as extending from the morning hours to 6 p.m., when school-sponsored activities end. All community groups, including religious and political groups, have access to school facilities after 6 p.m. on school days and after 8 a.m. on non-school days. The period from 3 p.m. to 6 p.m. remains reserved for school-sponsored activities, community athletic endeavors, and scouting activities, which by tradition and experience relate closely to the secular education at the Ladue Junior High School. The School Board’s policy is not an anti-religious one.
The plaintiffs in this case — parents who wish to teach and instill Christian religion and values, and student Club members— brought this action asserting the Club’s right to meet at the school between 3 p.m. and 4 p.m. The plaintiffs contend that this time slot is more than a matter of convenience for participating students and parents; they urge that the Club will be destroyed if it cannot meet at this hour.2
In this case, the district court, the Honorable Edward Filippine, Chief Judge, granted the parties a full hearing, made extensive findings of fact, applied the applicable law to his findings and rejected the Club’s claims asserting that the School Board unconstitutionally deprived Club members of their rights.3
The majority opinion in this case, without full analysis of Judge Filippine’s opinion, seizes on a single claim made by the plaintiffs that the school policy results in viewpoint discrimination against the Club. That conclusion is reached by ignoring Judge Filip-pine’s careful and detailed findings of fact, misconstruing the factual record made in this case and thereafter attempting to apply the precedent of Lamb’s Chapel v. Center Moriches School District, — U.S. -, 113 S.Ct. 2141, 124 L.Ed.2d 352 (1993), to reach its conclusion. Because Lamb’s Chapel does not control on the facts of this case, the majority reaches an erroneous result.
In my view, the majority’s holding — based on misinterpretation of the facts and misapplication of the law — leads to improper judicial interference with the School Board’s policies, and represents judicial activism which *1512has no warrant under existing law. I therefore strongly dissent.
I. ANALYSIS
A. District Court’s Findings of Fact and Application of Law
The majority opinion, I believe, has taken liberties with the district court’s findings of fact in arriving at its result. Accordingly, I deem it appropriate and helpful to summarize the findings of the district court and the conclusions flowing therefrom.
Initially, the district court found that the Club began in the late 1970s when the children met once a month in the homes of interested adults. In December of 1988 Superintendent Charles McKenna, now a defendant, granted the Club permission to meet once a month at the Junior High School. Under the name “Good News Club”, the group met monthly during the 1988-89, 1989-90 and 1990-91 school years.
The term “Bible” first appeared on the Club’s permit application for the 1991-92 school year, thus clearly denoting the organization as a religious club. Soon after, a conflict arose among parents of school children. At the Board’s February 1992 meeting, two parents complained of alleged recruitment of their children by the Club. These complaints prompted the Board to review its prior policy (hereinafter “1986 Policy”) governing community group access to school facilities. As part of that review, the Board had its staff attorney research the Establishment Clause issue. The Board also held public hearings where parents aired their views and concerns.
Based on its review, the Board adopted its present policy in July, 1992 (“1992 Policy”). The 1992 Policy opened the schools to all community groups after 6 p.m. on school days and after 8 a.m. on other days. This policy closed the schools to all community groups between the hours of 3 p.m. and 6 p.m. on school days, with two exceptions: (1) community athletic groups and (2) Scout groups. The 1992 Policy also contained a proviso excluding all religious speech from the forum between 3 and 6 p.m. When the Board rejected the Club’s subsequent application requesting permission to meet at 3 p.m., the Club filed this action seeking prospective injunctive relief.
B. Whether the Ladue School Board Created a Limited Public Forum Between 3 p.m. and 6 p.m. on School Days
The Club contended in the district court and on appeal that by permitting Scout activities after 3 p.m. on school days, the Board created a limited public forum open to the Club. Relying on Perry Education Association v. Perry Local Educators’ Association, 460 U.S. 37, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983), the trial court rejected plaintiffs’ contention that Scouting use of school facilities between 3 p.m. and 6 p.m. justified the Club’s application. The district court stated:
The reason given by the School Board for allowing access to Scouts immediately after school hours is that the School District has a ‘long-standing tradition of cooperation with scout programs_’ Defendant’s Ex.L. The Court finds this explanation valid and reasonable. This type of selective access to a community group with a long-standing relationship with the School District does not convert the nonpublic forum of public school facilities into a limited public forum. Scouting activities are compatible with the purposes of public education and, especially in light of' the School District’s long term relationship with the Scouts, the Court finds that limiting access to Scouting groups is reasonable. During the period of 3:00 to 6:00 p.m., the School District facilities are not open ‘for indiscriminate use by the general public_’ Perry Educ. Ass’n, 460 U.S. at 47 [103 S.Ct. at 956]. The facilities are available • only for selective access by Scouts and by those wishing to use the athletic facilities. Under the facts of this case, the Court finds that the Ladue Public School facilities are a nonpublic forum from 3:00 to 6:00 p.m.
Good News/Good Sports Club v. School Dist. of the City of Ladue, — F.Supp. -, 1993 WL 719555, No. 4:92CV1813, slip op. at 10-11 (E.D.Mo. Mar. 2, 1993).
*1513The trial court ruled correctly on this issue and the majority does not overrule that determination. Public schools have never been considered traditional public fora which “time out of mind, have been used for purposes of assembly, communicating thoughts between citizens, and discussing public questions.” Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 267, 108 S.Ct. 562, 567, 98 L.Ed.2d 592 (1988). Thus, Ladue Junior High School is not a traditional public forum.
Nor did the Board “designate” the School as an open forum for speech between 3 and 6 p.m. A school facility may be deemed a public forum only if school authorities by policy or practice open those facilities for general use by the public, or by some segment of the public, such as student organizations. Id. at 267, 108 S.Ct. at 567-68. Here, the Board did not, by policy or practice, open its facilities in this manner. Indeed, the Board adopted its 1992 Policy with the specific intent of closing what may have been a limited public forum under its prior policy. See Cornelius v. NAACP Legal Def. & Educ. Fund, 473 U.S. 788, 802, 105 S.Ct. 3439, 3448-49, 87 L.Ed.2d 567 (1985) (court looks to government policy and practice to determine whether it intended to designate a place not traditionally open to free discourse as a public forum).
C. Whether the School District Acted to Destroy the Club
Plaintiffs asserted in the district court that the School Board acted with the intent to destroy the Club because of its religious activities. The trial court rejected that contention, stating:
The Court further finds that no evidence supports plaintiffs’ contention that the School Board acted with the intent to destroy the Club because of its religious activities. All of the evidence presented supports the conclusion that the Board heard evidence both pro and con regarding the Club; that all comments were seriously considered by the Board members; and that the Board members sought legal advice from their attorney as how best to meet the needs of the community without risking a constitutional violation. The Court finds no credible evidence to support a finding that the School Board acted with an unconstitutionally discriminatory motive in amending the Use Policy.
— F.Supp. at - (Dist.Ct.Op. at 19). This contention has been abandoned on this appeal.
D. Whether the Board’s Policy Amounts to Viewpoint Discrimination
Upon determining that the 1992 Policy did not create a limited public forum, the district court analyzed the facts and law in determining that the Board did not violate the free speech rights of the students or adults in the Club. The court observed that the Board’s reasons for adopting a new access policy need only meet a standard of reasonableness:
Because the Court finds that the Amended Use Policy does not create a limited public forum, but that the School District facilities are a nonpublic forum from 3:00 to 6:00 p.m., the restriction on plaintiffs’ access immediately after instructional time must only meet the standard of reasonableness. The reasonableness standard is met ‘when the applicable restrictions “reflect a legitimate government concern and do not suppress expression merely because public officials oppose the speaker’s view.” ’ Lamb’s Chapel, 959 F.2d at 386 (quoting Paulsen v. County of Nassau, 925 F.2d 65, 69 (2d Cir.1991)). Furthermore, ‘the restriction “need only be reasonable; it need not be the most reasonable or the only reasonable limitation.” ’ International Soc’y for Krishna Consciousness v. Lee, — U.S. -, -, 112 S.Ct. 2701, 2708 [120 L.Ed.2d 541] (1992) (emphasis in original) (quoting United States v. Kokinda, 497 U.S. 720, 736 [110 S.Ct. 3115, 3124-25, 111 L.Ed.2d 571] (1990) (plurality opinion)).
If the justifications given are facially reasonable, the Court must then determine whether the proffered reasons are mere pretext for viewpoint discrimination. Cornelius, 473 U.S. at 797 [103 S.Ct. at 3446]. Although the government may restrict access to a non-public forum based on the subject matter of speech, the Court must *1514determine whether the restriction ‘conceals] a bias against the viewpoint advanced by the excluded speakers.’ Id., 473 U.S. at 812 [103 S.Ct. at 3454],
— F.Supp. at - (Dist.Ct.Op. at 11-12).
1. Fear of an establishment clause violation
The trial court then examined and made findings relating to the Board’s policy as follows:
One reason provided by the School District for amending the 1986 Use Policy is that the type of access allowed under the 1986 policy might[4] violate the Establishment Clause of the First Amendment. Plaintiffs contend that the 1986 Policy did not violate the Establishment Clause. The question whether or not the 1986 Policy violated the Establishment Clause, however, is not before this Court; this Court must determine only whether defendants’ concern over a possible constitutional violation, resulting in closing the limited public forum from 3:00 to 6:00 p.m., was a true reason and a reasonable justification for amending the 1986 Use Policy.
In a recent case involving a claim of violation of the Establishment Clause, the Supreme Court held:
The principle that government may accommodate the free exercise of religion does not supersede the fundamental limitations imposed by the Establishment Clause. It is beyond dispute that, at a minimum, the Constitution guarantees that government may not coerce anyone to support or participate in religion or its exercise, or otherwise act in a way which “establishes a [state] religion or religious faith, or tends to do so.” Lynch v. Donnelly, 465 U.S. 668, 678, [104 S.Ct. 1355, 1361-62, 79 L.Ed.2d 604] (1984).
Lee v. Weisman, — U.S. -, -, 112 S.Ct. 2649, 2655, 120 L.Ed.2d 467 (1992).
In a number of cases, United States Courts have found Establishment Clause violations where access to school district facilities by religious groups was allowed. In Bell v. Little Axe Indep. School Dist. No. 76, 766 F.2d 1391 (10th Cir.1985), the court recognized ‘the special concern for religious neutrality in the public school setting[.]’ Id. at 1402. The court held that the school violated the Establishment Clause when it allowed religiously-oriented student meetings in the school before classes began. Id. at 1407. In Lubbock Civil Liberties Union v. Lubbock Indep. School Dist, 669 F.2d 1038 (5th Cir.), reh’g denied, 680 F.2d 424 (1982), cert. denied, 459 U.S. 1155, 103 S.Ct. 800, 74 L.Ed.2d 1003 (1983), the court found an Establishment Clause violation where a school district policy permitted students to gather either before or after school hours for Bible readings and other religious activity.
In a case with facts similar to the instant case, a district court found that permitting a Bible study club to meet immediately after classes would have violated the Establishment Clause. Quappe v. Endry, 772 F.Supp. 1004 (S.D.OH 1991), aff'd, 979 F.2d 851 (6th Cir.1992). Although the facts of these and other cases may be distinguishable from the facts in the instant case, this does not diminish the reasonableness of defendants’ concern regarding a possible Establishment Clause violation under the 1986 Use Policy. The credible evidence at trial was that the School Board had received complaints from some parents and citizens within the School District regarding meetings of the Club directly after school. At least one parent complained that her child had been approached and solicited by another student to attend meetings of the Club.
Plaintiffs contend that the fear of an Establishment Clause violation was not reasonable and was not a valid consideration when the School Board amended the Use Policy to restrict plaintiffs’ after *1515school access. The United States Court of Appeals for the Eighth Circuit, however, has found that concern regarding an Establishment Clause violation is a ‘reasonable justification’ for placing restrictions on access to school facilities for religious groups. Salinas v. School Dist. of Kansas City, 751 F.2d 288, 290 (8th Cir.1984). Under the circumstances of this case, and in light of relevant Establishment Clause case law, the Court finds that defendants’ concern was reasonable.
— F.Supp. at - - - (Dist.Ct.Op. at 12-14). The cases cited by the district court support adequately its conclusion of reasonableness, particularly since no caselaw clearly supports a conclusion contrary to that reached by the Board.
Further proof of the reasonableness of the Ladue School District’s Establishment Clause fears is demonstrated by a review of federal court cases. Our research discloses that no federal court has held that a parent-led religious youth group possesses the constitutional right discovered by the majority today. That is, no court to date has determined that a parent-sponsored religious club has a constitutional right to meet on school property before school children have had the opportunity to depart school premises following mandatory instruction, merely because Scout and community athletic groups are permitted to do so. The Supreme Court’s school prayer cases, see, e.g., School District of Abington Tp., PA. v. Schempp, 874 U.S. 203, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963) (requiring students to recite Bible verses and the Lord’s prayer at opening of school day violated Establishment Clause), along with Perry and Cornelius, all suggest that the Board’s concerns were reasonable, and their actions rational. See also Berger v. Rensse-laer Cent. Sch. Corp., 982 F.2d 1160, 1167 (7th Cir.1993) (Establishment Clause violated by permitting Gideons to distribute Bibles to public school students during the school day).
We have examined cases upholding the equal access rights of student-initiated religious groups on college and high school campuses. See, e.g., Board of Educ., Westside Community Sch. v. Mergens, 496 U.S. 226, 110 S.Ct. 2356, 110 L.Ed.2d 191 (1990) (student-sponsored high school religious group entitled under Equal Access Act to use school facilities immediately after classes end); Widmar v. Vincent, 454 U.S. 263, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981) (student religious group entitled to equal access to facilities of state university). These cases do not apply to adult-initiated groups seeking access to an elementary school forum, here consisting of the sixth, seventh and eighth grades.
Importantly, with respect to a nonpublic forum, the government does not have to select the best or only method of accomplishing its mission of avoiding the appearance of improper endorsement. International Society for Krishna Consciousness v. Lee, — U.S. -, -, 112 S.Ct. 2701, 2708, 120 L.Ed.2d 541 (1992) (“the restriction ‘needed only be reasonable; it need not be the most reasonable or the only reasonable limitation.’ ”) (quoting United States v. Kokinda, 497 U.S. 720, 736, 110 S.Ct. 3115, 3124, 111 L.Ed.2d 571 (1990) (plurality opinion)).
I also comment briefly on the concern of parents who do not want their children to participate in the Club or to be recruited for Club activities. The parental notice, Exhibit 4, would indicate children of other creeds, denominations or religions could be subject to peer pressure to join this religious club, all to the discomfort of parents who might profess other beliefs. The parental notice states, in part:
Our purpose is to provide any willing and informed student ages 11 to 15 an opportunity to experience Christian fellowship with other students and to allow any student who desires, and has parental consent, no matter what race, creed, denomination, or sex to examine the values taught by Christianity.
Parental Notice and Consent Form, Appellant’s Add. at E-l.
A handout given to all students provides a further example of the Club’s peer pressure approach to children of non-Christians or to children of denominations whose parents strictly observe only their own religious practices. The pamphlet in part reads:
*1516We’re excited to welcome you back to another year of fun at the GOOD NEWS CLUB, a once-a-month gathering of 6th, 7th, and 8th graders from Ladue Junior High.
The theme for this year is FRIENDSHIP and will include the topics of becoming friends with God, choosing friends, being friends, when opposites attract, being friends with our parents, and friends forever.
The goal of the Good News Club is to develop a positive peer group among students so that if/when the drug and other tough dilemmas come just around the corner, it will be easier for kids to stand together for what is right with a common foundation of Biblical principles and a personal relationship with God, rather than trying to stand alone. Our approach is nondenominational.
Appellant’s Add. at C-l.
This sort of pressure or inducement, perhaps subtle proselytizing, directed to sixth, seventh or eighth graders should be a matter of concern to and enter into a policy decision by the School Board. See Lee v. Weisman, - U.S. -, - 112 S.Ct. 2649, 2658, 120 L.Ed.2d 467 (1992) (“[Tjhere are heightened concerns with protecting freedom of conscience from subtle coercive pressure in the elementary and secondary public schools.”).
2. Avoiding Controversy and Strife in the Junior High School
The School Board offered a second reason for the adoption of the 1992 Policy. The district court stated:
Defendants also assert they were concerned that a number of religious groups, hate groups, and/or other controversial groups might seek access immediately after school hours under the 1986 Use Policy. The record does not reflect that any such group had sought access under the 1986 Policy. It is proper, however, for a state to consider the possible large number of groups which might seek access to state facilities. Heffron [v. International Society for Krishna Consciousness, Inc.,] 452 U.S. [640] at 653 [101 S.Ct. 2559, 2566, 69 L.Ed.2d 298 (1981) ]. In Heffron, the International Society for Krishna Consciousness (“ISKCON”) challenged a Minnesota state regulation restricting solicitation at the state fair to designated booths. ISK-CON contended that this restriction infringed its First Amendment right to proselytize and raise funds for its religious organization. In upholding the state regulation, the Supreme Court recognized that it was proper for the state to consider the possibility that all other groups at the state fair might also seek to solicit from the general public by walking through the fairgrounds although no evidence was presented that any other such group had asserted the right. Id.
The Court finds that it was reasonable for defendants to consider the possibility that a large number of religious, political, or philosophical groups might seek access to school facilities while students were still present for school-related after school activities. Even though no evidence was presented that hate groups or other controversial groups planned to seek access under the 1986 Use Policy, ‘the Government need not wait until havoc is wreaked to restrict access to a nonpublic forum.’ Cornelius, 473 U.S. at 810 [105 S.Ct. at 3453].
— F.Supp. at - - - (Dist.Ct.Op. at 14-15).
These are valid reasons presented by the Board for its present policy. While the Board had not received a request for access from any “hate” group, it concluded reasonably that permitting the Club to use the Junior High School immediately after the school day would open the door to all parent-sponsored religious groups for children, including those whose speech most people would consider morally bankrupt.5 This con*1517cern does not relate to an idle threat. The Supreme Court recently emphasized the obligation of government to act neutrally toward religious choices, calling it a principle “at the heart of the Establishment Clause, that government should not prefer one religion to another, or religion to irreligión.” Board of Educ. of Kiryas Joel Village Sch. Dist v. Grumet, — U.S. -, -, 114 S.Ct. 2481, 2491, 129 L.Ed.2d 546 (1994). The Board acted reasonably to prevent school facilities from turning into a religious battleground for parents and youngsters during the nonin-structional part of the school day.
II. WHETHER THE CLUB AND THE SCOUTS ARE SO SIMILAR THAT VIEWPOINT DISCRIMINATION EXISTS BECAUSE SCOUTING IS PERMITTED ON SCHOOL PREMISES FROM 3 TO 6 P.M.
That both the Club and the Scouts may be concerned with moral development does not make their activities necessarily similar. Moral development is often in the eye of the beholder. Groups espousing radically different ideologies, such as pro-life and pro-choice advocates, both lay claim to moral authority and righteousness. Proponents as well as opponents of sex education in the public schools make similar claims of concern for the moral development of children. Many other examples exist of both sides to controversial issues making claim to high moral grounds supporting diametrically opposed conclusions.
Here, the majority seizes upon an isolated sentence from the district court opinion regarding moral development to draw a conclusion that “[bjecause both the Club and the Scouts discuss issues relating to moral character and youth development, the subject matter for which the Club seeks access already is included under the Amended Use Policy [1992 Policy].” Ante, at 1506.
However, the following is the complete factual analysis by the district court supporting its determination that Scouting activities are distinctly different from the Club’s activities:
The evidence presented at trial supports a finding that the Scouts are primarily a secular organization engaging in secular activities. The purpose of Scout meetings is for the young persons involved to have fun, to support the ideals of Scouting, education, and reinforcement of moral values. Although Scouts may earn religion badges, those badges are earned at home or in the scout’s place of worship.
Scouting activities include camping, woodworking, swimming, non-religious games, and other secular, skill-oriented activity. Other than the single reference to God in the Scout oath, all activity at Scout meetings is of a secular nature. A review of the Scout manuals introduced into evidence reveals limited reference to God, to the ‘Great Master’ or to reverence. The great majority of the manuals is devoted to describing different Scouting activities and skills as well as how to earn merit badges. The descriptions of the purpose of Scout*1518ing do not include any reference to God or to religion.
The Club, by contrast, was initiated to teach the young members Christian values. Each parent who testified at trial testified to the importance of the religious aspect of the Club and that a purpose of the Club was to pass along Christian faith and morality to the student members of the Club. A typical Club meeting consists of an opening prayer, snack, activity, Bible lesson, and closing prayer. Plaintiff Chris Hirt testified in his deposition that he liked the Club because it gave him an opportunity to relate to Christian friends and that it was important to keep the Club going so that others might become Christian. Deposition of Chris Hirt, taken October 27, 1992, at 18.[6]
Although both the Club and the Scouting program are concerned with the moral development of youth, the Club is fundamentally a Christian organization, the primary purpose of which is to instill and reinforce Christian faith and values in its members. The Scouts, by contrast, are a secular organization, the primary purpose of which is to develop skills and moral character not related to any religious faith. Any incidental reference to God or the ‘Great Master’ does not convert the secular nature of the Scouts into a religious nature. Lamb’s Chapel, 959 F.2d at 388. The Court, therefore, finds that the Club and the Scouts are not of similar character. Accordingly, even were the Court to find that a limited public forum was created from 3:00 to 6:00 p.m., the Club could not claim a right to access to the School District facilities during that time.
— F.Supp. at - - - (Dist.Ct.Op. at 20-21) (emphasis added).
The majority does not fault the district court’s finding, which, upon careful review of the record, is unquestionably correct. Scouting is a secular, skills-oriented activity analogous to and supplementary to learning which takes place in the public school classroom. The Club is a sectarian, worship-oriented activity which seems more analogous to a church-operated Sunday school for junior high youngsters.
Finally, Lamb’s Chapel, upon which the majority places primary reliance, is distinguishable from this case in several crucial respects, undermining the majority’s analysis. In Lamb’s Chapel, an adult Church group sought access to a local public high school at night to present a film series on the subject of parenting and family values; the series approached this subject from a religious perspective.
The Center Moriches School District’s policy permitted community access to its schools for “social, civic, or recreational uses” and “use by political organizations.” The Center Moriches policy also provided that school premises could not be used by any group for religious purposes. The Supreme Court determined that exhibiting a film on the subject of parenting and family values could not be excluded from the forum because the subject matter had not been placed off limits by the school district. The Court noted the similarities between other programs permitted at the forum at that hour and the Church’s film series, and held that these programs demonstrated that the “subject matter” had been included in the forum: “The film involved here no doubt dealt with a subject otherwise permissible under [the policy], and its exhibition was denied solely because the film dealt with the subject from a religious standpoint.” Lamb’s Chapel, — U.S. at -, 113 S.Ct. at 2141.
The same cannot be said for the Club’s efforts to bring its program within the Ladue School District’s 1992 Policy. The only “subjects” permitted were those “expressed” through athletics and Scouting activities. Neither athletic activities nor Scout meetings included “speech” on the subject of moral development as an integral part of their programs. The possible effect of Scout activities on a child’s character (e.g., moral development) does not transform those activities into “speech” on the subject matter of the “moral development of youth.” Unlike the subject matter presented by the Lamb’s Chapel group, the entire subject matter of the Club’s *1519speech activities had been excluded from the school premises at the relevant time.
Further, Lamb’s Chapel presented none of the special concerns involved in the Ladue School District’s decision to adopt its 1992 Policy. The Ladue policy concerns (1) youths of an impressionable age; and (2) use of school facilities immediately after government-mandated attendance ends, while some children are attempting to leave school premises, and during the time in which other children are engaged in school-sponsored activities. Because the Lamb’s Chapel group sought to use the local high school to show a film series for adults at night, when no school children were present for school-sponsored activities, its film series did not place young children in the position of having to determine whether the state endorsed the views expressed in the program.7
Because its factual context differs so greatly from that presented here, Lamb’s Chapel does not control the outcome of this case. The 1992 Policy does not discriminate on the basis of viewpoint.
III. SUMMARY AND CONCLUSION
The Ladue School Board, as is the case with school boards generally, is called upon to make difficult policy decisions. In this case, the use of school facilities by the Club produced problems for some parents. The Board gave contending persons a full hearing and received legal advice in this sensitive area of school-religion relationships. The Board thereafter adopted a policy which in essence said to members of the Club (and all other adult-led religious groups), you may meet on school premises after 6 p.m. on school days. The Club, deprived of its more convenient location (and more captive audience) between 3 and 4 p.m., objected and brought this action.
In my view, the majority has wrongly ruled that the Board must allow the Club to use the facilities of the school between 3 and 4 p.m. Under the majority’s holding, the Board must permit access at 3 p.m. to any group claiming to further the moral development of youth, regardless of that group’s irrational or fanatical underpinnings, see supra at 1514 n. 4. And who is likely to suffer? The students, the Scouts, perhaps community athletic groups, for the only way to assuredly sidestep the controversial issues here is to bar all community activities from the forum between 3 and 6 p.m. The Club, however, is not harmed by the Board’s action. It may meet, as it has in the past, at another location, or it may choose to meet after 6 p.m. at the school.
This court’s interference with the School Board’s essentially neutral policy regulating community group access during the school day is, in my view, the wrong kind of judicial intervention in the Ladue School District’s business. The district court, in a logical opinion supported by ample legal authority, agreed with the Board’s right to adopt the *15201992 Policy. I agree emphatically with the district court’s disposition of this matter rejecting the constitutional challenge to the school policy by the Good News Club.

. The Establishment Clause states: "Congress shall make no law respecting an establishment of religion....” U.S. Const, amend. I.


. Nothing in the record supports the Club's contention that it would be destroyed if denied its preferred meeting time. Club parents favor the 3-4 p.m. time period primarily because student members can go directly to Club meetings after classes end, and still catch the 3:55 p.m. late bus home. The Club's assertion that it would suffer significant harm under the 1992 Policy is undercut, however, by the undisputed fact that students can take the 3 p.m. school bus anywhere, including to a Club leader's residence for a meeting. The only inconvenience to parents would relate to transportation of children from a meeting place to students’ homes.


. Good News/Good Sports Club v. School Dist. of the City of Ladue, - F.Supp. -, 1993 WL 719555 No. 4:92CV1813, slip op. at 10-11 (E.D.Mo. Mar. 2, 1993).


. The majority spends seven pages, see ante, at 1507-11, attempting to resolve the non-issue of whether the 1986 Policy violated the Establishment Clause. The 1986 Policy has been abandoned. Whether that policy actually violated the Establishment Clause has not been ruled upon by the district court. The district court examined only the reasonableness of the concern that the policy might violate that clause.


. Hate speech is frequently cloaked in the garb of religion. Individuals associated with groups such as the KKK, Aryan Nation, and Nation of Islam have asserted religious underpinnings for their racist views. In Wiggins v. Sargent, 753 F.2d 663 (8th Cir.1985), prisoners belonging to the Church of Jesus Christ Christian (CJCC) claimed deprivation of free exercise rights. We *1517held that groups such as the CJCC and Sword of Christ Good News Ministries, both of which "advocate racial purity and believe that race mixing is a sin which is contrary to Biblical teachings," id. at 665, are arguably "religious” entities for first amendment purposes. We also noted that other belief systems, including that held by the Black Muslims, espouse racial separation or superiority. Id. at 667 n. 6. See also McCabe v. Arave, 626 F.Supp. 1199 (D.Idaho 1986) (Church of Jesus Christ Christian, the religious "alter ego” of the Aryan Nation, teaches that white Anglo-Saxons are to be kept separate from all other “mongrel” races, and that race war is inevitable); Brown v. Dade Christian Schs., 556 F.2d 310 (5th Cir.1977) (en banc) (Goldberg, J., concurring) (finding substantial evidence that private school based its whites-only policy on Christian beliefs of school administrators); Invisible Empire, KKK v. Mayor of Thurmont, 700 F.Supp. 281 (D.Md.1988) (noting KKK's position that permitting blacks to march with KKK would be hypocrisy because the KKK supports segregation on religious grounds); Lee v. Crouse, 284 F.Supp. 541 (D.Kan.1967) (Black Muslim sect which espoused separationism and belief in ultimate holy war with whites, is derived from Islamic teachings and should be considered a religion).
In a recent speech given at Kean College in New Jersey, Khalid Abdul Muhammed, the Nation of Islam's former national spokesman, vilified Jews, Roman Catholics, homosexuals, whites in general, and some blacks. New Jersey Law Journal, Jan. 24, 1994, at 17. Specifically, Mu-hammed labeled Jews "bloodsuckers of the black nation". Id.


. Chris Hirt’s deposition reflects his belief that proselytization is one of the Club's functions.


. The majority adopts the somewhat theoretical view that to avoid unconstitutional endorsement, schools must simply state to their students that the school does not endorse all that it permits: "If pupils do not comprehend so simple a lesson, then one wonders whether the [] schools can teach anything at all.” Ante, at 1509 (quoting Hedges v. Wauconda, 9 F.3d 1295, 1300 (7th Cir.1993)). This statement neglects two important facts: first, with many of our public schools struggling to teach basic literacy and math skills, it is hard to imagine schools devoting much time to explicating the psychology of governmental endorsement; second, the “lesson” to be taught is far from simple, as reflected in our current jurisprudence of fine, sometimes imperceptible, Establishment Clause distinctions. Compare County of Allegheny v. American Civil Liberties Union, 492 U.S. 573, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989) (creche placed on Grand Staircase of Allegheny County Courthouse with sign reading "Glory to God in the highest” violated Establishment Clause, but display outside City-County Building featuring menorah, Christmas tree and sign saluting liberty did not) with Lynch v. Donnelly, 465 U.S. 668, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984) (creche as part of larger Christmas display in City park did not violate Establishment Clause). Also compare Lee v. Weisman, supra (Establishment Clause forbids school district from having clergy member offer prayer as part of public school graduation ceremony) with Marsh v. Chambers, 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983) (Establishment Clause does not forbid opening state legislative session by having clergyman lead a prayer).
Moreover, given the somewhat proselytizing message passed out to these young students, actions may speak louder than words to the students who may see an endorsement of religious views where none is intended by the Board.